Reasons for Allowance
Claims 23-30, 32, and 38-44 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a modified composition of sand or soil that acts as mulch, or providing a mulch comprising: one or more particles of sand or soil, wherein the one or more particles have a size which is 600 pm or less; and a hydrophobic layer coating each of the one or more particles of sand or soil, wherein the hydrophobic layer includes a hydrophobic substance, and a ratio of (1) an entirety of the hydrophobic substance making up the hydrophobic layer and (2) the one or more particles of sand or soil is between 1:300 to 1:1000 by weight so that water does not penetrate through the modified composition of sand or soil after one week.
Shah (US 2018/0014476 A1) in view of Shoshany et. al. (US 7,160,379), further in view of Fujimaru et. al. (US 8,765,857) teach a similar a modified composition of sand or soil that acts as mulch, or providing a similar mulch as the claimed invention.
However, Shah (US 2018/0014476 A1) in view of Shoshany et. al. (US 7,160,379), further in view of Fujimaru et. al. (US 8,765,857) lackswherein the hydrophobic layer includes a hydrophobic substance, and a ratio of (1) an entirety of the hydrophobic substance making up the hydrophobic layer and (2) the one or more particles of sand or soil is between 1:300 to 1:1000 by weight, “not only one wax of the wax blend in Shoshany. This means that if the entire wax blend in Shoshany is considered in Tables 1-8, there is no single entry that shows the claimed ratio of hydrophobic substance to sand or soil…no person skilled in the art would select only the secondary wax in Shoshany and completely ignore the main wax, and would perform routine experiments to determine what amount of the secondary wax makes the soil hydrophobic when the main wax has a significant contribution to this property”, (07/15/2022 Remarks, Page 10, Lines 6-8 & Page 11, Lines 1-4).
Thus the prior art does not fairly teach these features as specifically required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Fri 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647